J-S83024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
JONATHAN P. GERSTEMEIER                :
                                       :
                 Appellant             :   No. 1454 EDA 2017

           Appeal from the Judgment of Sentence April 6, 2017
 In the Court of Common Pleas of Montgomery County Criminal Division at
                     No(s): CP-46-CR-0003524-2016


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

JUDGMENT ORDER BY OLSON, J.:                      FILED MARCH 08, 2018

     Appellant, Jonathan P. Gerstemeier, appeals from the judgment of

sentence entered on April 6, 2017 in the Criminal Division of the Court of

Common Pleas of Montgomery County. We affirm.

     The trial court summarized the relevant facts as follows:

     [Appellant] entered a guilty plea on April 6, 2017, to one count
     of failure to provide accurate registration information.      [18
     Pa.C.S.A. § 4915.1(a)(3).]      The plea agreement included a
     negotiated sentence of three to eight years in prison.
     [Appellant] twice acknowledged on the record his understanding
     that the term of imprisonment would be three to eight years.
     [The trial court] accepted the guilty plea and imposed the agreed
     sentence.

     [Appellant] did not file a post-sentence motion. [Instead, h]e
     filed a pro se notice of appeal that was docketed on May 8,
     2017. In a separate document filed that same day, [Appellant]
     requested, inter alia, the appointment of appellate counsel.

     [The trial] court appointed the Public Defender’s Office to
     represent [Appellant] on direct appeal and subsequently ordered
J-S83024-17


      the [filing] of a concise statement of errors in accordance with
      Pennsylvania Rule of Appellate Procedure 1925(b). [Appellant],
      through appellate counsel, timely complied with that directive.

Trial Court Opinion, 6/30/17, at 1-2.

      On appeal, Appellant challenges the discretionary aspects of his

sentence. See Appellant’s Brief at 8. Specifically, Appellant asserts that, at

the time he entered his guilty plea, he understood that his sentence would

be three to six years’ imprisonment; therefore, the trial court abused its

discretion in sentencing him to three to eight years. Id. at 14. Given the

precise claim raised by Appellant and our disposition of his contention, we

shall dispense with the recitation of our standard and scope of review, as

well as the four-step procedure for raising and preserving a challenge to the

discretionary aspects of a sentence.

      “[W]hen a defendant enters a guilty plea, he or she waives all defects

and defenses except those concerning the validity of the plea, the

jurisdiction of the trial court, and the legality of the sentence imposed.”

Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa. Super. 2012), citing

Commonwealth v. Boyd, 835 A.2d 812, 819 (Pa. Super. 2003).             “When

[a] plea agreement contains a negotiated sentence which is accepted and

imposed by the sentencing court, there is no authority to permit a challenge

to the discretionary aspects of that sentence.”         Commonwealth v.

Morrison, 173 A.3d 286, 290 (Pa. Super. 2017) (citations and quotation

marks omitted).




                                       -2-
J-S83024-17



       Because Appellant entered a guilty plea that included a negotiated

term of incarceration, he cannot challenge the discretionary aspects of his

sentence on appeal.         Even though Appellant argues in his brief that he

understood his sentence would be three to six years’ imprisonment,

Appellant twice acknowledged during his plea colloquy that he understood

his sentence would be three to eight years’ imprisonment.               See N.T.

Sentencing, 4/6/17, at 8 and 12.               Following this exchange, the court

accepted Appellant’s guilty plea and sentenced him to the agreed sentence.

Appellant, therefore, is precluded from challenging the discretionary aspects

of his sentence.      See Commonwealth v. Reichle, 589 A.2d 1140, 1141

(Pa. Super. 1991) (“Permitting a discretionary appeal following the entry of

a negotiated plea would undermine the designs and goals of plea bargaining,

and would make a sham of the negotiated plea process.”).1            Accordingly,

Appellant is not entitled to relief.
____________________________________________


1 In his concise statement of matters complained of on appeal, Appellant
asserted that he “did not receive the benefit of his bargain” when he was
sentenced to three to eight years’ imprisonment as he was offered three to
six years’ imprisonment in exchange for his guilty plea. See Appellant’s
Concise Statement. Thus, Appellant arguably raised a claim that his guilty
plea was not entered knowingly, intelligently and voluntarily. However, at
no time did Appellant seek to withdraw his guilty plea before the trial court;
moreover, his brief before this Court Appellant challenges only the
discretionary aspects of his sentence. Thus, any argument that his plea was
not knowing, intelligent and voluntary is undeveloped and, therefore,
waived.    See Pa.R.A.P. 2119(a)(requiring argument section to contain
discussion and citation of authorities as deemed pertinent); see also
Pa.R.A.P. 2101 (permitting dismissal of matter where defects in briefs are
substantial).



                                           -3-
J-S83024-17



     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/18




                                 -4-